Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to the title and abstract have been withdrawn in light of the amendments to each.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090089055 to Caspi et al. (“Caspi”) in view of US 20170272393 to Nimushakavi.
Regarding claim 1, Caspi taught an electronic device (“processing or conferencing system”) comprising:
a memory to store a user profile comprising first identifying information of a first participant in a conference call; (consider at least paragraphs 0009, 0034-0035, 0038, and 0146 regarding memory and the receiving of “audio electronic business cards” and associated data relating to “conference participants” which “may be generated and stored”)
a receiver to receive second identifying information of the first participant from a transmitting device associated with the first participant, wherein the first identifying information and the second identifying information form an identifier for the first participant; (consider at least paragraphs 0009, 0039, and 0043 wherein the “audio electronic business cards” include “user voice samples and/or preprocessed voice recognition data” such that “once the audio business card data has been stored, the VRU 106 can detect voice inputs and access the audio 
an audio encoder (consider paragraph 0045) to receive an audio signal; (consider at least paragraph 0099 and 0136 regarding the reception of “voice input”)
a processor to:
in response to determining which transmitting device is nearest to a source of the audio signal relative to other transmitting devices, identify the first participant as a source of the audio signal; (consider at least paragraphs 0133 and 0136-0138 regarding the use of a “positioning system/unit” to “map individual speakers” and “to identify where particular speakers are sitting at a table” by “use of acoustical triangulation techniques to pinpoint a speaker's location” using multiple “microphones” which receive “voice input”) and
combine the identifier for the first participant with the audio signal generated by the first participant; a router to forward the combined identifier and audio signal of the first participant to a receiving device of a second participant in the conference call. (consider at least paragraphs 0117-0118, 0124, and 0139 and also Figure 18 regarding a “GUI” which shows the “conference participants” at particular “locations” and “who the present speaker is” such that once “the conference begins”, the device “listens for speaker voices” wherein “the voice data may be extracted from the sample and the voice data from the address book accessed, so as to analyze the voice input” wherein “the participant may be identified”)

However, in an analogous art directed to an electronic device (“communication host” within an “electronic device” “hosting” “communications”; consider paragraph 0014-0015), Nimushakavi teaches storing (within a “contact information database”; paragraph 0016) user profiles which comprise non-audio first identifying information of a first participant in a conference call and a receiver receiving non-audio second identifying information of the first participant from a transmitting device associated with the first participant (consider at least paragraphs 0016-0017 regarding the storage of “relevant contact information” for a “user” including “name, email address, internet protocol (IP) address, mailing address, telephone number, geographic location, time zone, building, office, and device type of the user” and wherein a “contact information distributor” is also capable of “receiving the contact information of user participating in a multi-person conference, such as users of communication clients” wherein the distributor is “capable of storing the received user contact information in a user contact information database, such as contact information database 134”) (consider further paragraph 0019 regarding wherein a “user” can “enter corresponding contact information into a user interface” and also that the distributor “may receive user contact information via reference to a database or other user input” wherein the contact information “may include a name, email address, internet protocol (IP) address, mailing address, telephone number, geographic location, time zone, building, office, and device type/serial number of the user. For example, user Alpha enters a user input detailing his work email address, work phone number, work geographic location, work building, work office number, home address, and cell phone number within communication client 112 on computing device 110. Contact information distributor 136 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the first and second identifying information of a first participant taught in Caspi with the non-audio identifying information taught in Nimushakavi such that their combination includes every element as claimed. The Examiner finds that the teachings within Nimushakavi demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Regarding claim 2, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 1.
Caspi taught wherein the processor is to authenticate the first participant in the conference call upon matching the first identifying information with the second identifying information. (consider at least paragraphs 0009, 0057, and 0100-0101 regarding the matching) (consider also at least paragraphs 0038-0039, 0056,  and  regarding the use of a “security-oriented application” wherein “verification functions” are performed “for access or other purposes”) (consider also paragraph 0113 regarding “registered or otherwise authorized users” 
Regarding claim 3, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 1.
Caspi taught wherein the identifier comprises an avatar. (consider at least paragraph 0139 regarding the participant being shown on the “GUI” including using a “speaker window” and/or a “close up”) (see also Figure 18, elements 1804 and 1806)
Regarding claim 4, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 1.
Caspi taught wherein the audio encoder is to receive the audio signal from at least one directional microphone capturing audio from the first participant. (consider at least paragraphs 0099 and 0136-0137 regarding the use of multiple “microphones”)
Regarding claim 5, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 1.
Caspi taught wherein the second identifying information comprises location information about the first participant. (consider at least paragraphs 0133 and 0136-0138 regarding the detection of a “participant’s location”)
Regarding claim 6, Caspi taught an electronic device (“processing or conferencing system” or, alternatively, a “computing device”) comprising:
an audio module (consider paragraph 0045) to receive an audio signal identified by a host device as originating from a participant of a conference call (consider at least paragraph 0099 and 0136 regarding the reception of “voice input”), wherein identification of the audio signal being originated from the participant comprises matching a preprogrammed user profile of the 
a screen (“GUI”; Figure 18) to display the participant identifier; (consider at least paragraph 0143 wherein “the identification and location of the participant may be displayed on an accompanying graphical user interface”) and 
a speaker to output the audio signal contemporaneous with the participant identifier being displayed on the screen. (consider at least paragraphs 0147-0148 and 0155 regarding a “speaker” to “allow for audio communication during operation”).

However, Nimushakavi did analogously teach these limitations with a similar environment as taught in Caspi (consider at least paragraphs 0016-0017 regarding the storage of “relevant contact information” for a “user” including “name, email address, internet protocol (IP) address, mailing address, telephone number, geographic location, time zone, building, office, and device type of the user” and wherein a “contact information distributor” is also capable of “receiving the contact information of user participating in a multi-person conference, such as users of communication clients” wherein the distributor is “capable of storing the received user contact information in a user contact information database, such as contact information database 134”) (consider further paragraph 0019 regarding wherein a “user” can “enter corresponding contact information into a user interface” and also that the distributor “may receive user contact information via reference to a database or other user input” wherein the contact information “may include a name, email address, internet protocol (IP) address, mailing address, telephone number, geographic location, time zone, building, office, and device type/serial number of the user. For example, user Alpha enters a user input detailing his work email address, work phone number, work geographic location, work building, work office number, home address, and cell phone number within communication client 112 on computing device 110. Contact information distributor 136 receives the work email address, work phone number, work geographic location, work building, work office number, home address, and cell phone number of user Alpha via integration with communication client 112”) (consider further paragraphs 0024-0025 wherein the distributor “identifies the users participating in the conference call” “via integration” to “determine” “an identifier associated with the user” such that the distributor “identifies a 
Claim 6 is rejected since the motivations regarding the obviousness of claim 1 also apply to claim 6, therefore, claim 6 is rejected under the combined teachings of Caspi and Nimushakavi under the same rationale.
Regarding claim 8, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 6.
Caspi taught wherein the participant identifier comprises an avatar. (consider at least paragraph 0139 regarding the participant being shown on the “GUI” including using a “speaker window” and/or a “close up”) (see also Figure 18, elements 1804 and 1806)
Regarding claim 9, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 6.
Caspi taught wherein the screen is to display an avatar associated with the host device. (consider at least paragraph 0139 regarding the participant being shown on the “GUI” including using a “speaker window” and/or a “close up”) (see also Figure 18, elements 1804 and 1806)
Regarding claim 10, Caspi taught a machine-readable storage medium comprising instructions that when executed cause a processor of an electronic device to:
generate an identifier corresponding to a user profile comprising a first identification code; (consider at least paragraphs 0009, 0034-0035, 0038, and 0146 regarding memory and the receiving of “audio electronic business cards” and associated data relating to “conference participants” which “may be generated and stored”) (consider further at least paragraphs 0009, 0039, and 0043 wherein the “audio electronic business cards” include “user voice samples and/or 
receive a second identification code from a transmitting device at a local conference call location, wherein the second identification code comprises location information of the transmitting device; (consider at least paragraphs 0133 and 0136-0138 regarding the use of a “positioning system/unit” to “map individual speakers” and “to identify where particular speakers are sitting at a table” by “use of acoustical triangulation techniques to pinpoint a speaker's location” using multiple “microphones” which receive “voice input”) (consider also at least paragraphs 0117-0118, 0124, and 0139 and also Figure 18 regarding a “GUI” which shows the “conference participants” at particular “locations” and “who the present speaker is” such that once “the conference begins”, the device “listens for speaker voices” wherein “the voice data may be extracted from the sample and the voice data from the address book accessed, so as to analyze the voice input” wherein “the participant may be identified”)
authenticate a first participant in a conference call setting upon matching the first identification code with the second identification code;  (consider at least paragraphs 0009, 0057, and 0100-0101 regarding the matching) (consider also at least paragraphs 0038-0039, 0056,  and  regarding the use of a “security-oriented application” wherein “verification functions” are performed “for access or other purposes”) (consider also paragraph 0113 regarding “registered or otherwise authorized users” “would see” the “presence status or context of participants”) 

Caspi may be interpreted as not expressly teachings within the user profile further comprises non-audio data and the second identification code comprises non-audio location information of the transmitting device.
However, Nimushakavi did analogously teach these limitations with a similar environment as taught in Caspi (consider at least paragraphs 0016-0017 regarding the storage of “relevant contact information” for a “user” including “name, email address, internet protocol (IP) address, mailing address, telephone number, geographic location, time zone, building, office, and device type of the user” and wherein a “contact information distributor” is also capable of 
Claim 10 is rejected since the motivations regarding the obviousness of claim 1 also apply to claim 10, therefore, claim 10 is rejected under the combined teachings of Caspi and Nimushakavi under the same rationale.


Caspi taught wherein the processor is to:
receive multiple audio signals from multiple participants located locally to the first participant; decipher among audio signals emanating from the multiple participants; and link the deciphered audio signals to a corresponding identifier. (again, consider at least paragraph 0099 and 0136 regarding the reception of “voice input”) (again, consider at least paragraphs 0133 and 0136-0138 regarding the use of a “positioning system/unit” to “map individual speakers” and “to identify where particular speakers are sitting at a table” by “use of acoustical triangulation techniques to pinpoint a speaker's location” using multiple “microphones” which receive “voice input”) (again, consider also at least paragraphs 0117-0118, 0124, and 0139 and also Figure 18 regarding a “GUI” which shows the “conference participants” at particular “locations” and “who the present speaker is” such that once “the conference begins”, the device “listens for speaker voices” wherein “the voice data may be extracted from the sample and the voice data from the address book accessed, so as to analyze the voice input” wherein “the participant may be identified”) (it can be reasonably inferred from the teachings of Caspi that multiple participants can speak at the same time and that the teachings of Caspi would be able to determine which participant is speaking)
Regarding claim 12, the combined teachings of Caspi and Nimushakavi taught the machine-readable storage medium of claim 10.
Caspi taught wherein the processor is to link the audio signals to the identifier by attributing audio signals to the first participant based on a proximity of the transmitting device to a source of the audio signals. (again, consider at least paragraphs 0133 and 0136-0138 regarding 
Regarding claim 13, the combined teachings of Caspi and Nimushakavi taught the machine-readable storage medium of claim 10.
Caspi taught wherein the processor is to utilize voice recognition software instructions to link the audio signals to the identifier. (consider paragraphs 0039, 0043, 0045, and 0067-0069 regarding the use of a “voice recognition unit” and performing “voice recognition” used to link the audio signals to the identifier)
Regarding claim 14, the combined teachings of Caspi and Nimushakavi taught the machine-readable storage medium of claim 10.
Caspi taught wherein the identifier comprises an avatar. (consider at least paragraph 0139 regarding the participant being shown on the “GUI” including using a “speaker window” and/or a “close up”) (see also Figure 18, elements 1804 and 1806)
Regarding claim 15, the combined teachings of Caspi and Nimushakavi taught the machine-readable storage medium of claim 10.
Caspi taught wherein the processor is to generate an avatar associated with the electronic device. (consider at least paragraph 0139 regarding the participant being shown on the “GUI” including using a “speaker window” and/or a “close up”) (see also Figure 18, elements 1804 and 1806)
Regarding claim 16, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 1.

Claim 16 is rejected since the motivations regarding the obviousness of claim 1 also apply to claim 16, therefore, claim 16 is rejected under the combined teachings of Caspi and Nimushakavi under the same rationale.
Regarding claim 17, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 1.
Caspi may be interpreted as not expressly teachings wherein the second identifying information comprises a name, title, work location, work group, contact details, identification number, picture of the first participant, or a combination thereof, however, Nimushakavi does 
Claim 17 is rejected since the motivations regarding the obviousness of claim 1 also apply to claim 17, therefore, claim 17 is rejected under the combined teachings of Caspi and Nimushakavi under the same rationale.
Regarding claim 18, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 6.
Caspi may be interpreted as not expressly teaching wherein the identifying information comprises a name, title, work location, work group, contact details, identification number, 
Claim 18 is rejected since the motivations regarding the obviousness of claim 1 also apply to claim 18, therefore, claim 18 is rejected under the combined teachings of Caspi and Nimushakavi under the same rationale.
Regarding claim 19, the combined teachings of Caspi and Nimushakavi taught the machine-readable storage medium of claim 10.
wherein the first identification code comprises a name, title, work location, work group, contact details, identification number, picture of the first participant, or a combination thereof. (consider at least paragraphs 0016-0017 regarding the storage of “relevant contact information” for a “user” including “name, email address, internet protocol (IP) address, mailing address, telephone number, geographic location, time zone, building, office, and device type of the user” 
Claim 19 is rejected since the motivations regarding the obviousness of claim 1 also apply to claim 19, therefore, claim 19 is rejected under the combined teachings of Caspi and Nimushakavi under the same rationale.
Regarding claim 20, the combined teachings of Caspi and Nimushakavi taught the machine-readable storage medium of claim 10.
Caspi may be interpreted as not expressly teaching wherein the second identification code comprises a name, title, work location, work group, contact details, identification number, picture of the first participant, or a combination thereof, however, Nimushakavi did teach these limitations (consider further paragraph 0019 regarding wherein a “user” can “enter corresponding contact information into a user interface” and also that the distributor “may receive user contact information via reference to a database or other user input” wherein the contact information “may include a name, email address, internet protocol (IP) address, mailing address, telephone number, geographic location, time zone, building, office, and device type/serial number of the user. For example, user Alpha enters a user input detailing his work 
Claim 20 is rejected since the motivations regarding the obviousness of claim 1 also apply to claim 20, therefore, claim 20 is rejected under the combined teachings of Caspi and Nimushakavi under the same rationale. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Nimushakavi as applied to claim 6 above, and in further view of US 20140169543 to Goguen et al. (“Goguen”).
	Regarding claim 7, the combined teachings of Caspi and Nimushakavi taught the electronic device of claim 6.
Caspi and Nimushakavi may be interpreted as not expressly teaching a processor to link to a computerized calendar system, wherein the participant is authenticated based on a preset selection of the participant by the computerized calendar system.
However, in an analogous art relating to conference call profiles, Goguen did teach linking a computerized calendar system wherein a participant in a conference call may be 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding conference call management, further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to subject matter relating to non-audio user identifying .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/George C Neurauter, Jr./Primary Examiner, Art Unit 2447